Title: To George Washington from the Maryland Council, 29 April 1779
From: Maryland Council
To: Washington, George



Sir,
In Council Annapolis [Md.] 29 April 1779.

Mrs Chamiers Friends are very desirous of obtaining Leave for her sending her Household Furniture and Cloathing round from New York by Water we are not satisfied of the propriety of any particular State giving a permission of the Kind though we wish, because of Mr Chamiers generous Conduct to many of our prisoners his Widow should obtain the desired Indulgence this has laid us under the Necessity of submitting this Matter to you and to request if your Sentiment is not against it that you will give a permission on which only ours, which we inclose, is intended to be of any efficacy. We are with great Truth and Respect Your Excellencys Most obedt & most humble Servants
Th. Johnson